Citation Nr: 0824236	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as secondary to herbicide exposure.

2.  Entitlement to dependency allowances for B.A. and A.A..


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision and a September 2004 
determination by Department of Veterans Affairs (VA) Regional 
Offices (ROs).  

The issue of entitlement to service connection for 
Parkinson's disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

B.A. and A.A. are the grandchildren of the veteran; they are 
not the children of the veteran and the veteran has not 
adopted them.


CONCLUSION OF LAW

As the legal criteria for entitlement to such benefit are not 
met, dependency allowances for B.A. and A.A. are not 
warranted.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.57 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the veteran's claim for additional dependency 
allowances for his grandchildren, because no reasonable 
possibility exists that further notice or assistance would 
aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  The veteran has 
been notified of the controlling law and regulations, and of 
the basis for the denial of his claim (see September 2004 
determination and August 2006 statement of the case).  He has 
had ample opportunity to respond.

II.  Dependency Allowances

Except as provided, the term "child" of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

Except as otherwise provided, the term "adopted child" means 
a child adopted pursuant to a final decree of adoption, a 
child adopted pursuant to an unrescinded interlocutory decree 
of adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the  
period of placement for adoption under such agreement.  The 
term includes, as of the date of death of a veteran, such 
child who: (1) Was living in the veteran's household at the 
time of the veteran's death, and (2) Was adopted by the 
veteran's spouse under a decree issued within 2 years after 
August 25, 1959, or the veteran's death, whichever is later, 
and (3) Was not receiving from an individual other than the 
veteran or the veteran's spouse, or from a welfare 
organization which furnishes services or assistance for 
children, recurring contributions of sufficient size to 
constitute the major portion of the child's support.  38 
C.F.R. § 3.57(c).
The veteran asserts that he should receive dependency 
allowances for B.A., his grandson who was born in December 
1988, and A.A., his granddaughter who was born in January 
1994.  He claims that the death of their mother (the 
veteran's daughter) from cancer was related to the veteran's 
herbicide exposure in service.  He has submitted letters of 
guardianship which show that the veteran's wife has been 
appointed legal guardian for the grandchildren.  The veteran 
has stated that both B.A. and A.A. live in his household and 
he is responsible for their care. 

The Board notes that the veteran has not adopted B.A. or A.A.  
Accordingly, they cannot be deemed to be children of the 
veteran, and the veteran may not receive a dependency 
allowance for them.  


ORDER

Dependency allowances for B.A. and A.A. are denied.


REMAND

With respect to the claim of service connection for 
Parkinson's disease, in July 2004, the veteran provided the 
RO a signed VA Form 21-4142, Authorization and Consent (dated 
July 16, 2004), to enable the RO to obtain his November 1997 
through 2003 medical records from Dr. R.B. at the Riverside 
Medical Clinic in Riverside, California.  It does not appear 
that the RO sought to obtain these records.  (The Board notes 
that the veteran had previously submitted treatment records 
from this provider dated from 1997 through August 1999; 
therefore, the records that remain outstanding are those 
dated from August 1999 through 2003.)  If the records exist, 
they would likely constitute pertinent, perhaps critical, 
evidence in the matter at hand.  On remand, the RO should 
again request from the veteran an authorization form for 
release of treatment records from Dr. R.B..  In this regard, 
he should be advised of the consequences of a failure to 
respond to a request for the authorization form under 38 
C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran an authorization form for release 
of treatment records from Dr. R.B..  The 
veteran should be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  If 
he responds, the RO should secure for the 
claims file copies of the records of the 
veteran's treatment for Parkinson's 
disease from August 1999 through December 
2003 (and any other dates that the 
veteran specifies).  

If for any reason the records sought from 
Dr. R.B. are not provided pursuant to the 
RO's request, the veteran and his 
representative should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that the records 
are associated with the veteran's claims 
file.

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

3.  The RO should then re-adjudicate the 
claim for service connection for 
Parkinson's disease, to include as 
secondary to herbicide exposure.  If it 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


